DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 2012/0165759).

Regarding claims 1 and 8
	Rogers et al. shows the display device, which is able to be operated with a first state and a second state, the display device comprising (taken to be a stretchable LED array, see for example the abstract and para. 0212): a substrate (see Fig. 11b), wherein when the display device is extended along a stretched direction from the first state (taken to be a non-stretched, see for example Figs. 5a and 11b (top image)) to the second state (taken to be a stretch state, see Fig. 5a and 1b (bottom images)), the substrate has a first width in the first state in the stretched direction (see Figs. 5a and 11b) and a second width in the second state in the stretched direction (see Fig. 5a and 11b), and the second width is greater than the first width (see Fig. 11b); and a plurality of light emitting units disposed on the substrate, wherein the plurality of light emitting units can be in a mode of ON or in a mode of OFF (taken to be inherent for LEDs, see for example para. 0045 and 0068), the plurality of light emitting units being in the mode of ON in a number of N1 while in the first state (taken to be any number such as from 1 element to all element, since the LED array are independent and can be either ON/OFF state, see for example Fig. 11b and para. 0045 and 0068), and the plurality of light emitting units being in the mode of ON in a number of N3 while in the second state, wherein N3>N1 (also taken to be inherent because any number of LED elements such as from 1 element to all element can be turned ON or OFF, since the LED array are independent to be either ON/OFF state, see for example para. 0045 and 0068).

Regarding claim 4
	Rogers et al. further shows, wherein all of the plurality of the light emitting units are in the mode of ON while in the second state (taken to be inherent because any number such as from 1 element to-all element are capable of turned ON or OFF, since the LED array independent from ON/OFF state, see for example para. 0045 and 0068).
	
Regarding claim 5
	Rogers et al. further shows, wherein only a portion of the plurality of the light emitting units are in the mode of ON while in the second state (taken to be inherent because any number such as from 1 element, to some, to all elements are capable of being turned ON or OFF, since the LED array independent from ON/OFF state, see for example para. 0045 and 0068).


Regarding claim 7
Rogers et al. further shows, wherein one of the plurality of light emitting units being in the mode of ON indicates that the light emitting unit receives signals and generates light (taken to be inherent to the LEDs, see Fig. 11b and para. 0045 and 0068), and one of the plurality of light emitting units being in the mode of OFF indicates that the light emitting unit does not receive signals and does not generate light (taken to be inherent to the LEDs, see para. 0045 and 0068).



	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,328,658. 

Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	



Allowable Subject Matter

Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2, 3 and 6
The prior art of record taken alone or in combination does not teach or suggest the display device as recited in claim 1, having the further limitations as set forth in claim 2, 3 and 6.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LI et al. (US 2020/0193899), Wu (US 2020/0286410) and Choi et al. (US 10,168,740), all show a display device having a stretchable display that are capable or turning ON or OFF the display elements.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687